DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Agari et al. (US 2013/0072617 A1, “Agari”) in view of Fujimura et al. (US 2009/0082532 A1, “Fujimura”).
With respect to claims 1-3 and 6, Agari discloses a transparent heat radiating coating that may be formed on aluminum sheet from a coating composition (Agari 0058-0059). Agari discloses the binder resin is preferably a polyolefin (Agari 0026-0027). Agari additionally discloses the thickness of the transparent heat radiating coating layer, i.e. the thermally emissive coating, is 1 to 200 µm ([0060]), which overlaps with that presently claimed.
Agari does not disclose the specific polyalphaolefin and silane coupling agent as claimed.
Fujimura discloses a composition comprising methacryloxypropyltrimethoxysilane and an octadecene polymer formed from polymerization of C18 alpha olefin (Fujimura 0168, 0169, 0181), i.e. a polyalphaolefin meeting formula 1. Fujimura discloses the silane is a silane coupling agent (Fujimura 0125-0130). Fujimura discloses polymerization of olefins having 3 to 20 carbon atoms, such as C10, C12, or C14 (Fujimura 0014-0015, 0082). Fujimura discloses about 8 wt % silane (5 g / (60 g + 5 g)) (Fujimura 00181) and generally about 0.5 to 10 % by mass being preferable (Fujimura 0131).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polyolefin and silane of Fujimura as the binder resin in Agari in order to gain the benefit of low temperature coating properties, .
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuhiro et al. (WO 2016/084681 A1, “Tokuhiro”) in view of Agari et al. (US 2013/0072617 A1, “Agari”). It is noted that the disclosure of Tokuhiro is based off US 2017/0317222 A1, which acts as an English language equivalent.
With respect to claims 1-3 and 6, Tokuhiro discloses an encapsulation composition comprising an alpha-olefin copolymer including an alpha-olefin comonomer that may have 3 to 20 carbons, such as 10 carbons (Tokuhiro 0052-0053), thus meeting formula 1. Tokuhiro discloses the composition may comprise 0.1 to 5 parts by mass of a silane coupling agent (Tokuhiro 0110). Tokuhiro discloses the composition is in contact with, i.e. coats, components which may be aluminum (Tokuhiro 0132, 0147, 0153).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges discloses by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
While there is no disclosure that the encapsulation is a thermally emissive coating as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. thermally emissive coating, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art coating composition and further that the prior art structure which is a modified resin identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Tokuhiro does not disclose that the composition may be formed in a thickness of 10 to 20 µm.
Agari discloses a transparent heat radiation coating that may be formed on aluminum sheet from a coating composition (Agari 0058-0059). Agari discloses the binder resin is preferably a polyolefin (Agari 0026-0027). Agari discloses the amount of the transparent heat radiating coating composition can be adequately selected depending on the use of the article to be coated and discloses a thickness of 1 to 200 µm ([0060]), such as a thickness of 10 µm in order to measure total light transmittance and haze ([0072]).
Tokuhiro and Agari are analogous inventions in the field of polyolefin coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the coating of Tokuhiro to be 10 to 20 µm as taught by Agari in order to provide an article with desired thickness for a desired end use (Agari, [0060]) as well as to measure total light transmittance and haze (Agari, [0072]) in order to provide a solar panel encapsulation coating with maximum light transmittance and minimal haze such that the solar panel produces maximum energy.
With respect to claims 7-8, there is no disclosure from Tokuhiro in view of Agari that the thermally emissive coating comprises a thermally emissive filler formed of inorganic particles. It is the examiner’s position that if the references intended for the thermally emissive coating to comprise a thermally emissive filler formed of inorganic particles, then the references would explicitly state this. Since there is no disclosure of filler present, then there is no filler present, i.e. there is 0% by weight thermally emissive filler formed of inorganic particles.

Response to Arguments
Due to the cancellation of claims 4-5, the 35 U.S.C. 112(b) and 35 U.S.C. 103 rejections of claims 4-5 are withdrawn.
Due to the amendments of claims 6-8, the 35 U.S.C. 112(b) rejections of claims 6-8 are withdrawn.
Applicant’s arguments filed 28 April 2021 with respect to the 35 U.S.C. 102(a)(1) rejections of claims 1-2 and the 35 U.S.C. 103 rejections of claims 3 and 7-8 over Fujimura et al. (US 2009/0082532 A1) have been fully considered and are persuasive. The 35 U.S.C. 102(a)(1) rejections of claims 1-2 over Fujimura et al. and the 35 U.S.C. 103 rejections of claims 3 and 7-8 over Fujimura et al. have been withdrawn.
Applicant's arguments filed 28 April 2021 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections of claims 1-3 and 6 over Agari et al. (US 2013/0072617 A1, “Agari”) in view of Fujimura et al. (“Fujimura”), Applicant argues Agari does not disclose the specific polyalphaolefin or that the heat radiating coating comprises a silane coupling agent, causing the heat radiating coating of Agari to be different from that presently claimed. Applicant additionally argues that Fujimura does not disclose the thickness of the coating. The examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner acknowledges that while Agari does not disclose the specific polyalphaolefin and silane coupling agent claimed, Agari was not used to meet this limitation; rather, Agari was used to meet the overall structure of the claims, i.e. a heat radiating (thermally emissive) made of a polyolefin coating on an aluminum substrate. Fujimura was used to teach in the specific polyalphaolefin and silane coupling agent presently claimed as set forth above. It would have been obvious to one of ordinary skill in the art to modify the binder resin of Agari to be the polyalphaolefin and silane prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the thickness, including over values presently claimed, in order to provide a coating for the desired end use (Agari, [0060]).
Regarding the 35 U.S.C. 103 rejections of claims 1-3 and 6-8 as being unpatentable over Tokuhiro et al. (WO 2016/084681 A1, “Tokuhiro”), Applicant argues Tokuhiro discloses a composition that is different from that is different from the thermally emissive coating claimed. Applicant additionally argues that the use of Agari to teach the thickness of the layer (formerly claim 5, which is now incorporated in claim 1) is improper since the compositions of Tokuhiro and Agari are different. The examiner respectfully disagrees.
Regarding Applicant’s arguments that the composition of Tokuhiro is different from that presently claimed, this is not found persuasive. Firstly, Applicant has not provided any evidence or pointed to any passage in Tokuhiro that supports this argument. Additionally, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 
Regarding Applicant’s arguments that Tokuhiro does not disclose the thickness of the thermally emissive coating, the examiner acknowledges that Tokuhiro does not disclose the thickness; however, the reference was not used to meet this limitation. Rather, Agari was used to teach the thickness of the heat radiating coating, i.e. thermally emissive coating. Agari teaches the amount of a heat radiating, i.e. thermally emissive, coating can be adequately selected depending on the use of the article, and teaches thicknesses in the range of 1 µm to 200 µm (Agari, [0060]), such as a thickness of 10 µm in order to measure total light transmittance and haze ([0072]).. Tokuhiro and Agari are analogous inventions in the field of thermally emissive coatings made from polyolefins. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the coating of Tokuhiro to be 10 µm to 20 µm as taught by Agari in order to provide an article according to desired end use (Agari, [0060]) as well as to measure total light transmittance and haze (Agari, [0072]) in order to provide a solar panel encapsulation coating with maximum light transmittance and minimal haze such that the solar panel produces maximum energy.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A RICE/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787